NO








NO. 12-10-00022-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     
IN RE: ANTHONY WAYNE WHITE,
RELATOR                                                          '     ORIGINAL
PROCEEDING
 
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM
            Relator Anthony Wayne White complains in this original proceeding
that he is being harassed by certain employees of the Texas Department of
Criminal Justice.[1] 
He requests a writ of mandamus directing these individuals to cease their
retaliatory conduct, which he believes is the result of his status as a “writ writer.”[2]  
A court of appeals has the authority to issue writs of mandamus against a judge of a
district or county in the court of appeals district and all writs necessary to
enforce its jurisdiction.  Tex. Gov’t
Code Ann. § 22.221 (Vernon 2004).  In order for employees of Texas
Department of Criminal Justice to fall within our jurisdictional reach, it must
be established that the issuance of the writ of mandamus is necessary to
enforce our jurisdiction.  See id.; In re Coronado,
980 S.W.2d 691, 692-93 (Tex. App.–San Antonio 1998, orig. proceeding).  White
has not demonstrated that the exercise of our mandamus authority against the
respondents is appropriate to enforce our jurisdiction.  Consequently, we have
no authority to issue a writ of mandamus.  Accordingly, the petition for writ
of mandamus is dismissed for want of jurisdiction.
Opinion delivered January 29, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)
 




                [1] 
The respondents are Nathaniel Quarterman, Director of Texas Department of
Criminal Justice—Institutional Division; Lieutenant Johnathan Eastep; Kenneth
Nash; Michael Beil; Warden Raymond Thompson; Dan Gannon; and Lisa Green.


 
                [2] 
White filed a document that is entitled, in part, “Motion to Advise Court that
Appellant is Being Restrained of His Liberty and Property. . . ,”  requesting
an order requiring prison employees and officials to cease their retaliatory
acts or methods.  Alternatively, he states that we may construe the document as
a petition for writ of mandamus, and we have opted to do so.